DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant’s corrections to claim objections for claim(s) 28 and 38 made on 08/17/2021 has been considered and the objection to the claims is withdrawn.
	Applicant’s amendment, i.e., incorporating previously objected-to claims 29 and 39 into claims 25, 31, 35, and 41, filed 11/09/2021, has been considered and the previous rejection to the claims is withdrawn. However, upon further consideration, a new ground(s) of rejection is made. Therefore, the Examiner provides a new Non-Final rejection. 

Claim Objections
 	Claim(s) 35 is/are objected to because of the following informalities:  
Claim 35 recites “determine the transmission capacity of the user equipment on the combination” but it should be “determine the transmission capacity of the user equipment based on the combination”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 25-27, 30-37, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Lieshout et al. (US 2019/0110190 A1) in view of Zeng et al. (US 2019/0081657 A1) and Uchino et al. (US 2015/0023268 A1).

Regarding claim 25, Van Lieshout discloses A method for eliminating intermodulation interference, comprising:
determining, by a base station, a second signaling based on a first signaling (Fig. 2, [0061]: eNB 104 in E-UTRAN (=base station) determines to send a UECapabilityEnquiry message 205 (=second signaling) to UE 102 based on message 202 (=first signaling)), wherein the first signaling is a user equipment capability enquiry signaling (Fig. 2, [0058]: message 202 is a UECapabilityInformation message 202 (=user equipment capability enquiry signaling) to be sent by UE 102 (=user equipment) to eNB 104 before the eNB 104 sends the UECapabilityEnquiry message 205), and the second signaling carries instruction information instructing the user equipment to send transmission capacity on a combination of different frequency bands (Fig. 3, [0061]-[0062]: UECapabilityEnquiry message 205 is a request that covers B5C capabilities and includes requestedFrequencyBands (=instruction information) requesting the UE to provide supported CA band combinations and non-CA bands (=transmission capacity on a combination of different frequency bands). [0011]: B5C ;
sending, by the base station, the second signaling to the user equipment (Fig. 2, [0061]: eNB 104 sends UECapabilityEnquiry message 205 to UE 102);
receiving, by the base station, a response signaling returned by the user equipment based on the second signaling (Fig. 2, [0063]-[0064], [0076]: eNB 104 receives UECapabilityInformation message 206 (=response signaling) from UE 102 based on UECapabilityEnquiry message 205).
Van Lieshout does not disclose determining the transmission capacity of the user equipment based on the combination of different frequency bands according to the response signaling; 
configuring the at least one of time resource and frequency resource for the user equipment to send data simultaneously on two frequency bands when data to be transmitted of the user equipment meets a preset condition, in case that it is determined that the user equipment supports simultaneous data sending on the two frequency bands based on the transmission capacity; and 
refusing to configure the at least one of time resource and frequency resource for the user equipment to send data simultaneously on the two frequency bands, in case that it is determined that the user equipment does not support simultaneous data sending on the two frequency bands based on the transmission capacity.
However, Zeng discloses determining the transmission capacity of the user equipment based on the combination of different frequency bands according to the response signaling ([0139]-[0140]: network operators serve UEs and wish to receive UE capability information (=response signaling) to determine supported bands and band combinations (=transmission capacity), see Fig. 12: UE supports simultaneous operation on band combination B1+B3+B42+n77 on carrier 1 but not does support simultaneous operation on band combination B1+B3+B42+n77 on carrier 2); 
configuring the at least one of time resource and frequency resource for the user equipment to send data simultaneously on two frequency bands, in case that it is determined that the user equipment supports simultaneous data sending on the two frequency bands based on the transmission capacity (Fig. 12, [0139]-[0140]: network operator allocates network resources (=at least one of time and frequency resource) to the UE for simultaneous uplink transmission on supported band combination (i.e., B1+B3+B42+n77) received in the UE capability information); and 
refusing to configure the at least one of time resource and frequency resource for the user equipment to send data simultaneously on the two frequency bands, in case that it is determined that the user equipment does not support simultaneous data sending on the two frequency bands based on the transmission capacity ([0139]-[0140]: network operator refuses to allocate the network resources (=at least one of time and frequency resource) to the UE for simultaneous uplink transmission on band combination (i.e., B1+B3+B42+n77) received in the UE capability information because the band combination is not supported by the UE. Instead, the network operator configures the UE with single uplink transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the eNB, as taught by Van Lieshout, to receive UE capability information with information about supported bands and band combinations and allocate network resources for simultaneous uplink transmission on supported band combinations or configure the UE with single uplink transmission, as taught by Zeng.
Doing so allows the network operator to best allocate network resources to the UEs in view of a variety of considerations and potentially avoiding intermodulation interference (Zeng: [0139]).
Van Lieshout in view of Zeng does not disclose configuring the at least one of time resource and frequency resource for the user equipment to send data simultaneously on two frequency bands when data to be transmitted of the user equipment meets a preset condition.
 when data to be transmitted of the user equipment meets a preset condition ([0101]: base station schedules the mobile station to perform simultaneous transmission via multiple carriers based on the simultaneous transmission capability information from the mobile station indicating the mobile station can guarantee predetermined communication quality (=preset condition) in transmission of uplink data signals via multiple carriers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the eNB, as taught by Van Lieshout, to allocate network resources for simultaneous uplink transmission on supported band combinations, as taught by Zeng, when the mobile station can guarantee predetermined communication quality in transmission of uplink data signals via multiple carriers, as taught by Uchino.
Doing so allows the base station to make a determination whether to schedule the mobile station to perform simultaneous transmission via multiple carriers when the mobile station can guarantee predetermined communication quality in transmission of uplink data signals via multiple carriers (Uchino: [0101]) or schedule the mobile station such that the mobile station will not transmit uplink data signals via multiple carriers when the mobile station cannot guarantee predetermined communication quality in transmission of uplink data signals via multiple carriers (Uchina: [0090]).

Regarding claim 26, Van Lieshout in view of Zeng and Uchina discloses all features of claim 25 as outlined above. 
Van Lieshout further discloses wherein determining, by the base station, the second signaling based on the first signaling comprises (Fig. 2, [0061]: eNB 104 in E-UTRAN (=base station) UECapabilityEnquiry message 205 (=second signaling) to UE 102 based on message 202 (=first signaling)):
obtaining the second signaling by adding a third signaling to the user equipment capability enquiry signaling (Fig. 3, [0062]: UECapabilityEnquiry message 205 is modified to include a field for requestedFrequencyBands (=third signaling). [0062]: UECapabilityEnquiry message 205 covers information indicated by UECapabilityInformation message 202), wherein the third signaling instructs the user equipment to send the transmission capacity on the combination of different frequency bands (Fig. 3, [0062]: field for requestedFrequencyBands is used to request the UE to provide 5BC capabilities and supported CA band combinations and non-CA bands. [0011]: B5C capabilities is 5 bands or more combinations for CA. [0063]: legacy CA band combinations includes up to 2 downlink and 1 uplink carriers).

Regarding claim 27, Van Lieshout in view of Zeng and Uchina discloses all features of claim 26 as outlined above. 
Van Lieshout further discloses wherein the third signaling comprises a frequency band list, and the frequency band list comprises two or more frequency bands ([0062]: field for requestedFrequencyBands comprises a list of frequency bands. Note: [0062] uses the plural form of “frequency bands”; therefore, the list includes at least two frequency bands).

Regarding claim 30, Van Lieshout in view of Zeng and Uchina discloses all features of claim 25 as outlined above. 
Van Lieshout does not disclose, but Zeng discloses wherein the transmission capacity on the combination of different frequency bands comprises one of ([0139]-[0140]: the UE provides UE supported bands and band combinations (=transmission capacity), see Fig. 12: different combination of frequency bands are indicated):
an ability to support simultaneous data sending on the combination of different frequency bands (Fig. 12, [0140], [0142]: UE supports simultaneous operations, i.e., uplink transmission, on B1+B3+B42+n77); or
an ability to support simultaneous data sending and receiving on the combination of different frequency bands.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the eNB, as taught by Van Lieshout, to receive UE capability information with information about different combination of frequency bands that are supported, as taught by Zeng.
Doing so allows the network operator to best allocate network resources to the UEs in view of a variety of considerations and potentially avoiding intermodulation interference (Zeng: [0139]).

Regarding claim 31, Van Lieshout discloses A method for eliminating intermodulation interference applied to a user equipment, comprising:
receiving a second signaling sent by a base station (Fig. 2, [0061]: UE 102 receives UECapabilityEnquiry message 205 (=second signaling) from eNB 104 (=base station)), wherein the second signaling carries instruction information instructing the user equipment to send transmission capacity on a combination of different frequency bands (Fig. 3, [0061]-[0062]: UECapabilityEnquiry message 205 is a request that covers B5C capabilities and includes requestedFrequencyBands (=instruction information) requesting the UE to provide supported CA band combinations and non-CA bands (=transmission capacity on a combination of different ;
determining a response signaling based on the second signaling (Fig. 2, [0063]-[0064]: UE determines to send UECapabilityInformation message 206 (=response signaling) in response to receiving the UECapabilityEnquiry message 205), wherein the response signaling carries the transmission capacity of the user equipment on the combination of different frequency bands ([0063]: UECapabilityInformation message 206 includes CA band combinations. [0061]: UECapabilityEnquiry message 205 also requests B5C capabilities which were not provided in UECapabilityInformation message 202, see [0058], because it has been agreed in the principle within 3GPP that the UE shall provide B5C only in response to a similar network request, see [0015]. [0082]: eNB takes into account B5C capabilities); and
sending, by the user equipment, the response signaling to the base station (Fig. 2, [0063]-[0064], [0076]: UE sends UECapabilityInformation message 206 to eNB 104).
Van Lieshout does not disclose to cause the base station to determine the transmission capacity of the user equipment based on the combination of different frequency bands according to the response signaling; configure the at least one of time resource and frequency resource for the user equipment to send data simultaneously on two frequency bands when data to be transmitted of the user equipment meets a preset condition, in case that it is determined that the user equipment supports simultaneous data sending on the two frequency bands based on the transmission capacity; and refuse to configure the at least one of time resource and frequency resource for the user equipment to send data simultaneously on the two frequency bands, in case that it is determined that the user equipment does not support simultaneous data sending on the two frequency bands based on the transmission capacity.
to cause the base station to determine the transmission capacity of the user equipment based on the combination of different frequency bands according to the response signaling ([0139]-[0140]: network operators serve UEs and wish to receive UE capability information (=response signaling) to determine supported bands and band combinations (=transmission capacity), see Fig. 12: UE supports simultaneous operation on band combination B1+B3+B42+n77 on carrier 1 but not does support simultaneous operation on band combination B1+B3+B42+n77 on carrier 2); 
configure the at least one of time resource and frequency resource for the user equipment to send data simultaneously on two frequency bands, in case that it is determined that the user equipment supports simultaneous data sending on the two frequency bands based on the transmission capacity (Fig. 12, [0139]-[0140]: network operator allocates network resources (=at least one of time and frequency resource) to the UE for simultaneous uplink transmission on supported band combination (i.e., B1+B3+B42+n77) received in the UE capability information); and 
refuse to configure the at least one of time resource and frequency resource for the user equipment to send data simultaneously on the two frequency bands, in case that it is determined that the user equipment does not support simultaneous data sending on the two frequency bands based on the transmission capacity ([0139]-[0140]: network operator refuses to allocate the network resources (=at least one of time and frequency resource) to the UE for simultaneous uplink transmission on band combination (i.e., B1+B3+B42+n77) received in the UE capability information because the band combination is not supported by the UE. Instead, the network operator configures the UE with single uplink transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the eNB, as taught by Van Lieshout, to receive UE capability information with information about supported bands and band combinations and allocate 
Doing so allows the network operator to best allocate network resources to the UEs in view of a variety of considerations and potentially avoiding intermodulation interference (Zeng: [0139]).
Van Lieshout in view of Zeng does not disclose configure the at least one of time resource and frequency resource for the user equipment to send data simultaneously on two frequency bands when data to be transmitted of the user equipment meets a preset condition.
However, Uchino discloses configure the at least one of time resource and frequency resource for the user equipment to send data simultaneously on two frequency bands when data to be transmitted of the user equipment meets a preset condition ([0101]: base station schedules the mobile station to perform simultaneous transmission via multiple carriers based on the simultaneous transmission capability information from the mobile station indicating the mobile station can guarantee predetermined communication quality (=preset condition) in transmission of uplink data signals via multiple carriers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the eNB, as taught by Van Lieshout, to allocate network resources for simultaneous uplink transmission on supported band combinations, as taught by Zeng, when the mobile station can guarantee predetermined communication quality in transmission of uplink data signals via multiple carriers, as taught by Uchino.
Doing so allows the base station to make a determination whether to schedule the mobile station to perform simultaneous transmission via multiple carriers when the mobile station can guarantee predetermined communication quality in transmission of uplink data signals via multiple carriers (Uchino: [0101]) or schedule the mobile station such that the mobile station will not transmit uplink data signals via multiple carriers when the mobile station cannot guarantee 

Regarding claim 32, Van Lieshout in view of Zeng and Uchina discloses all features of claim 31 as outlined above. 
Van Lieshout further discloses wherein determining the response signaling based on the second signaling comprises (Fig. 2, [0063]-[0064]: UE determines to send UECapabilityInformation message 206 in response to receiving the UECapabilityEnquiry message 205):
determining the combination of frequency bands based on the instruction information in the second signaling ([0077]: UE determines to include minimal or essential capabilities in the UECapabilityInformation message 206, i.e., that the UE supports CA up to 2 downlink and 1 uplink band combinations. Fig. 3, [0061]-[0062]: UECapabilityEnquiry message 205 includes requestedFrequencyBands requesting the UE to provide supported CA band combinations and non-CA bands); and
obtaining the response signaling by adding the combination of frequency bands to a new radio frequency parameter signaling ([0077]: UE includes minimal or essential capabilities in the UECapabilityInformation message 206, i.e., that the UE supports CA up to 2 downlink and 1 uplink band combinations in the legacy capacity fields (=new radio frequency parameter signaling)), and adding the radio frequency parameter signaling to a network capability signaling supported by the user equipment (Fig. 4, [0064]: the UECapabilityInformation message 206 is a modified UECapabilityInformation message (=network capability signaling) that the UE uses to respond to the eNB. [0077]: the UECapabilityInformation message 206 includes information that the UE supports CA up to 2 downlink and 1 uplink band combinations in the legacy capacity fields).
supported for simultaneous data sending or simultaneous data sending and receiving ([0139]-[0140]: the UE provides UE capability information with information about supported bands and band combinations (=transmission capacity). Fig. 12, [0140], [0142]: UE supports simultaneous operations, i.e., uplink transmission, on B1+B3+B42+n77).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the eNB, as taught by Van Lieshout, to receive UE capability information with information about different combination of frequency bands that are supported, as taught by Zeng.
Doing so allows the network operator to best allocate network resources to the UEs in view of a variety of considerations and potentially avoiding intermodulation interference (Zeng: [0139]).

Regarding claim 33, Van Lieshout in view of Zeng and Uchina discloses all features of claim 32 as outlined above. 
Van Lieshout in view of Zeng and Uchina discloses wherein determining the combination of frequency bands supported for simultaneous data sending or simultaneous data sending and receiving based on the instruction information in the second signaling comprises (see claim 32).
Van Lieshout further discloses determining the combination of frequency bands from two or more frequency bands comprised in a frequency band list ([0062]-[0063]: the UECapabiltyEnquiry 205 includes a field requestedFrequencyBands comprising a list of frequency bands for which the UE is requested to provide supported CA band combinations and non-CA bands so that the UE determines to provide CA band combinations including up to 2 downlink and 1 uplink carriers in the UECapabilityInformation message 206. Note: [0062] uses the plural form of “frequency bands”; therefore, the list includes at least two frequency bands), in case that the second signaling comprises the frequency band list ([0062]: the UECapabiltyEnquiry 205 includes the field requestedFrequencyBands comprising the list of frequency bands).
Van Lieshout does not disclose, but Zeng discloses combination of frequency bands supported for simultaneous data sending or simultaneous data sending and receiving ([0139]-[0140]: the UE provides UE capability information with information about supported bands and band combinations (=transmission capacity). Fig. 12, [0140], [0142]: UE supports simultaneous operations, i.e., uplink transmission, on B1+B3+B42+n77).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the eNB, as taught by Van Lieshout, to receive UE capability information with information about different combination of frequency bands that are supported, as taught by Zeng.
Doing so allows the network operator to best allocate network resources to the UEs in view of a variety of considerations and potentially avoiding intermodulation interference (Zeng: [0139]).

Regarding claim 34, Van Lieshout in view of Zeng and Uchina discloses all features of claim 31 as outlined above. 
Van Lieshout does not disclose, but Zeng discloses wherein the transmission capacity of the user equipment on the combination of different frequency bands comprises one of ([0139]-[0140]: the UE provides UE capability information with information about supported bands and band combinations (=transmission capacity), see Fig. 12: different combination of frequency bands are indicated):
an ability of the user equipment to support simultaneous data sending on the combination of different frequency bands (Fig. 12, [0140], [0142]: UE supports simultaneous operations, i.e., uplink transmission, on B1+B3+B42+n77); or
an ability of the user equipment to support simultaneous data sending and receiving on the combination of different frequency bands.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the eNB, as taught by Van Lieshout, to receive UE capability information with information about different combination of frequency bands that are supported, as taught by Zeng.
Doing so allows the network operator to best allocate network resources to the UEs in view of a variety of considerations and potentially avoiding intermodulation interference (Zeng: [0139]).

Regarding claim 35, Van Lieshout discloses A base station (Fig. 2: eNB 104), comprising:
a processor ([0120]: machine-readable storage stores programs comprising instructions to be executed (=processor)); and
a memory for storing processor-executable instructions ([0120]: machine-readable storage stores programs comprising instructions to be executed);
wherein the processor is configured to ([0120]: machine-readable storage stores programs comprising instructions to be executed):
determine, by a base station, a second signaling based on a first signaling (Fig. 2, [0061]: eNB 104 in E-UTRAN (=base station) determines to send a UECapabilityEnquiry message 205 (=second signaling) to UE 102 based on message 202 (=first signaling)), wherein the first signaling is a user equipment capability enquiry signaling (Fig. 2, [0058]: message 202 is a UECapabilityInformation message 202 (=user equipment capability enquiry signaling) to be sent by UE 102 (=user equipment) to eNB 104 before the eNB 104 sends the UECapabilityEnquiry message 205), and the second signaling carries instruction information instructing the user equipment to send transmission capacity on a combination of different frequency bands (Fig. 3, [0061]-[0062]: UECapabilityEnquiry requestedFrequencyBands (=instruction information) requesting the UE to provide supported CA band combinations and non-CA bands (=transmission capacity on a combination of different frequency bands). [0011]: B5C capabilities is 5 bands or more combinations for CA. [0063]: legacy CA band combinations includes up to 2 downlink and 1 uplink carriers); 
send, by the base station, the second signaling to the user equipment (Fig. 2, [0061]: eNB 104 sends UECapabilityEnquiry message 205 to UE 102); 
receive, a response signaling returned by the user equipment based on the second signaling (Fig. 2, [0063]-[0064], [0076]: eNB 104 receives UECapabilityInformation message 206 (=response signaling) from UE 102 based on UECapabilityEnquiry message 205).
Van Lieshout does not disclose determine the transmission capacity of the user equipment based on the combination of different frequency bands according to the response signaling; 
configure the at least one of time resource and frequency resource for the user equipment to send data simultaneously on two frequency bands when data to be transmitted of the user equipment meets a preset condition, in case that it is determined that the user equipment supports simultaneous data sending on the two frequency bands based on the transmission capacity; and 
refuse to configure the at least one of time resource and frequency resource for the user equipment to send data simultaneously on the two frequency bands, in case that it is determined that the user equipment does not support simultaneous data sending on the two frequency bands based on the transmission capacity.
However, Zeng discloses determine the transmission capacity of the user equipment based on the combination of different frequency bands according to the response signaling ([0139]-[0140]: network operators serve UEs and wish to receive UE capability information (=response signaling) to supported bands and band combinations (=transmission capacity), see Fig. 12: UE supports simultaneous operation on band combination B1+B3+B42+n77 on carrier 1 but not does support simultaneous operation on band combination B1+B3+B42+n77 on carrier 2); 
Configure the at least one of time resource and frequency resource for the user equipment to send data simultaneously on two frequency bands, in case that it is determined that the user equipment supports simultaneous data sending on the two frequency bands based on the transmission capacity (Fig. 12, [0139]-[0140]: network operator allocates network resources (=at least one of time and frequency resource) to the UE for simultaneous uplink transmission on supported band combination (i.e., B1+B3+B42+n77) received in the UE capability information); and 
refuse to configure the at least one of time resource and frequency resource for the user equipment to send data simultaneously on the two frequency bands, in case that it is determined that the user equipment does not support simultaneous data sending on the two frequency bands based on the transmission capacity ([0139]-[0140]: network operator refuses to allocate the network resources (=at least one of time and frequency resource) to the UE for simultaneous uplink transmission on band combination (i.e., B1+B3+B42+n77) received in the UE capability information because the band combination is not supported by the UE. Instead, the network operator configures the UE with single uplink transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the eNB, as taught by Van Lieshout, to receive UE capability information with information about supported bands and band combinations and allocate network resources for simultaneous uplink transmission on supported band combinations or configure the UE with single uplink transmission, as taught by Zeng.
Doing so allows the network operator to best allocate network resources to the UEs in view of a variety of considerations and potentially avoiding intermodulation interference (Zeng: [0139]).
 when data to be transmitted of the user equipment meets a preset condition.
However, Uchino discloses configure the at least one of time resource and frequency resource for the user equipment to send data simultaneously on two frequency bands when data to be transmitted of the user equipment meets a preset condition ([0101]: base station schedules the mobile station to perform simultaneous transmission via multiple carriers based on the simultaneous transmission capability information from the mobile station indicating the mobile station can guarantee predetermined communication quality (=preset condition) in transmission of uplink data signals via multiple carriers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the eNB, as taught by Van Lieshout, to allocate network resources for simultaneous uplink transmission on supported band combinations, as taught by Zeng, when the mobile station can guarantee predetermined communication quality in transmission of uplink data signals via multiple carriers, as taught by Uchino.
Doing so allows the base station to make a determination whether to schedule the mobile station to perform simultaneous transmission via multiple carriers when the mobile station can guarantee predetermined communication quality in transmission of uplink data signals via multiple carriers (Uchino: [0101]) or schedule the mobile station such that the mobile station will not transmit uplink data signals via multiple carriers when the mobile station cannot guarantee predetermined communication quality in transmission of uplink data signals via multiple carriers (Uchina: [0090]).


Van Lieshout further discloses wherein the processor is further configured to:
obtain the second signaling by adding a third signaling to the user equipment capability enquiry signaling (Fig. 3, [0062]: UECapabilityEnquiry message 205 is modified to include a field for requestedFrequencyBands (=third signaling). [0062]: UECapabilityEnquiry message 205 covers information indicated by UECapabilityInformation message 202), wherein the third signaling instructs the user equipment to send the transmission capacity on the combination of different frequency bands (Fig. 3, [0062]: field for requestedFrequencyBands is used to request the UE to provide 5BC capabilities and supported CA band combinations and non-CA bands. [0011]: B5C capabilities is 5 bands or more combinations for CA. [0063]: legacy CA band combinations includes up to 2 downlink and 1 uplink carriers).

Regarding claim 37, Van Lieshout in view of Zeng and Uchina discloses all features of claim 36 as outlined above. 
Van Lieshout further discloses wherein the third signaling comprises a frequency band list, and the frequency band list comprises two or more frequency bands ([0062]: field for requestedFrequencyBands comprises a list of frequency bands. Note: [0062] uses the plural form of “frequency bands”; therefore, the list includes at least two frequency bands).

Regarding claim 40, Van Lieshout in view of Zeng and Uchina discloses all features of claim 35 as outlined above. 
Van Lieshout does not disclose, but Zeng discloses wherein the transmission capacity on the combination of different frequency bands comprises one of ([0139]-[0140]: the UE provides UE supported bands and band combinations (=transmission capacity), see Fig. 12: different combination of frequency bands are indicated):
an ability to support simultaneous data sending on the combination of different frequency bands (Fig. 12, [0140], [0142]: UE supports simultaneous operations, i.e., uplink transmission, on B1+B3+B42+n77); or
an ability to support simultaneous data sending and receiving on the combination of different frequency bands.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the eNB, as taught by Van Lieshout, to receive UE capability information with information about different combination of frequency bands that are supported, as taught by Zeng.
Doing so allows the network operator to best allocate network resources to the UEs in view of a variety of considerations and potentially avoiding intermodulation interference (Zeng: [0139]).

Regarding claim 41, Van Lieshout in view of Zeng and Uchina discloses A user equipment (Fig. 2: UE 102), comprising:
a processor ([0120]: machine-readable storage stores programs comprising instructions to be executed (=processor)); and
a memory for storing processor-executable instructions ([0120]: machine-readable storage stores programs comprising instructions to be executed);
wherein the processor is configured to implement the method for eliminating intermodulation interference according to any one of claims 31-34 ([0120]: machine-readable storage stores programs comprising instructions to be executed. See claims 31-34).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/               Examiner, Art Unit 2478